Title: From George Washington to Rear Admiral Ternay, 16 July 1780
From: Washington, George
To: Ternay, Charles-Henri-Louis d’Arsac, chevalier de


					
						Sir,
						Head Quarters in New Jersey July 16. 1780
					
					It is with peculiar satisfaction I receive the news of your arrival, on our coast; I hasten to assure you of the gratitude we feel for this new and distinguished mark of the friendship of his most Christian Majesty & of the hopes we entertain that the important succour he sends will be productive of the happiest consequences to the freedom and independence of these states—Such repeated proofs of the interest your prince takes in the success of our cause and the zeal with which your countrymen execute his intentions, must for ever cement the union between the two countries by the double ties of affection and interest. Permit me in my own name, in the name of the army and of America at large, to present you with the assurances of our warmest attachment to allies who have so generously come to our aid. Let me entreat you also to impart my sentiments to the Gentlemen under your command, and to testify to them the pleasure we shall take in doing whatever will contribute to their satisfaction and to the satisfaction of their men.
					As I have the fullest confidence his most Christian Majesty will give you effectual support in the course of our operation⟨s⟩ I anticipate the glory you will acquire in successes of the most decisive utility to the common cause; and your reputation assures me you will improve every opportunity your circumstances afford.
					The Marquis De la Fayette as a general officer in whom I confide and as a friend from whom I conceal nothing will be able to give you every information you may wish for the regulation of your conduct and is charged by me to settle with you all arrangements whatsoever relative to the intended cooperation. I entreat you to receive whatever he shall tell you as coming from me.
					Looking forward with impatience to the moment which will give me the honor of Your personal acquaintance, I have that of subscribing myself with the most perfect regard Sir Your most Obedt & humble servant.
				